Citation Nr: 0026889	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of initial rating for 
polyarthritis/polyarthralgias. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to October 
1996.

This appeal arises from a June 1998 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's polyarthritis/polyarthralgias was manifest 
by slight limitation of motion of the knees and ankles with 
swelling of the hands and fingers to the distal 
interphalangeal (DIP) joints prior to February 9, 1999.

3.  The veteran's polyarthritis/polyarthralgias is currently 
manifested by limitation of motion of the wrists, moderate 
limitation of motion of the knees and ankles, pain on motion 
of all joints and painful extension of the fingers with 
limited range of motion.


CONCLUSIONS OF LAW

1.  Prior to February 9, 1999, the criteria for a disability 
rating in excess of 20 percent for 
polyarthritis/polyarthralgias were not met.  38 U.S.C.A. §§ 
1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.21, 4.71a, Diagnostic Codes 5002-5009 (1999).

2. Effective February 9, 1999, the criteria for a 40 percent 
disability rating for polyarthritis/polyarthralgias were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5002-
5009(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Factual Background

The veteran seeks an increased rating for his service-
connected polyarthritis/polyarthralgias.  A June 1998 rating 
decision established service connection and a 20 percent 
evaluation for the veteran's disability.  He appealed the 
initial 20 percent evaluation.  

During a May 1998 VA orthopedic examination the veteran 
complained of chronic pain and swelling of his hands and 
ankles, as well as knee pain without significant swelling.  
He complained of pain on weight bearing and using stairs or 
steps.  He complained of periodic swelling of his hands that 
prevents touching the tip of his thumb to his fingertips. 

On examination the veteran moved with a trace of a limp.  His 
hands were slightly swollen out to the distal interphalangeal 
(DIP) joints of the fingers.  He made a good fist and could 
oppose the thumb and remaining fingertips satisfactorily.  
His grip strength was 5/5 bilaterally.

The veteran's knees had range of motion from 0 to 130 degrees 
without pain.  No redness, heat or swelling was noted.  There 
was some tenderness to palpation about the patellofemoral 
joint at the left knee.  No instability was noted in either 
knee.  

Both of the veteran's ankles had puffy swelling on the 
lateral aspect.  There was tenderness to palpation of the 
anterior and lateral aspects of both ankles.  Dorsiflexion 
was to 5 degrees and plantar flexion was to 40 degrees 
bilaterally.  He could heel and toe walk and squat and rise.  
The examiner's impressions were patellofemoral syndrome of 
the left knee and polyarthritis/polyarthralgias with history 
of sarcoid arthritis.  

During the veteran's personal hearing in February 1999 he 
testified that the diagnosis of polyarthritis was made around 
October 1995 during his active service.  He sought treatment 
seven or eight months after his separation.  He was treated 
at the VA.  He stated that his current symptoms are swelling 
and pain in his fingers, knees and ankles.  His swelling had 
been occurring three times a week, but lately it has been 
four or five times a week.  The swelling usually occurs in 
the morning.  He has a sharp and constant pain.  When the 
pain comes his joints stiffen and he cannot walk and he loses 
strength in his upper extremities.  He was taking Naprosyn 
and "Preponol."  On a pain-free day he can climb two 
flights of stairs or walk a quarter of a mile before he 
suddenly gets ankle and knee pain.  He stated that his flare-
ups last up to five or six hours.  They started getting worse 
in May or June of 1998.  He sees a doctor about once a month 
but he does not receive physical therapy.  He is not sure if 
sarcoidosis has ever been diagnosed.  

The veteran testified that he is a welder and that he was 
terminated from his job because of his disability.  He last 
worked four or five weeks ago.  He last looked for work two 
weeks ago but was turned down because of his disability.  He 
was terminated from several jobs over the last several years 
because of his disability.  His doctor has told him not to do 
strenuous lifting or any manual labor or work. 

During a March 1999 VA orthopedic examination the veteran 
complained of chronic pain and swelling of his hands, knees 
and ankles as well as some bilateral wrist pain.  He stated 
that some days were better than others.  On examination he 
had some difficulty moving about.  He moved slowly, stiffly 
and with a limp.  Both wrists had 45 degrees of dorsiflexion.  
Palmar flexion was to 45 degrees right and to 35 degrees 
left.  Ulnar deviation was to 25 degrees right and to 20 
left.  Radial deviation was to 10 degrees right and 20 left.  
Pain was present during all of his range of motion testing.  
His wrists had minimal tenderness and no swelling.  The 
veteran's hands had slight swelling of the DIP joint of the 
long and ring fingers bilaterally.  He could extend his 
fingers fully with pain.  The tips of his right hand just 
missed the palm and the tips of his left hand just touched 
the palm.  His grip was markedly weak.  The range of motion 
of the veteran's knees was 0 to 95 degrees on the right with 
rather significant pain.  There was no swelling or definite 
instability but there was tenderness to palpation about the 
patellofemoral joint.  The range of motion was 0 to 95 
degrees in the right knee with rather significant pain on 
motion.  He had tenderness to palpation of the patellofemoral 
joint but no swelling or instability was present. The range 
of motion of the left knee was from 0 to 115 degrees with 
slight patellofemoral grinding and complaints of pain.  He 
had tenderness to palpation about the patellofemoral joint 
but no ligamentous instability.  
There was swelling and tenderness of both ankles.  Both 
ankles had dorsiflexion to neutral and plantar flexion was to 
35 degrees right and 40 degrees left.  He had pain during the 
range of motion testing.  His heel and toe walk was poor and 
he could only partially squat.  

The examiner's impression was polyarthritis/polyarthralgias 
with history of sarcoid arthritis.  The examiner stated that 
there was pain during range of motion testing and that pain 
could further limit his functional ability during flare-ups 
or on increased use, although how much could not be stated 
with medical certainty.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
are sufficiently characteristic to identify the disease and 
the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's polyarthritis/polyarthralgias is currently 
evaluated as 20 percent disabling under Diagnostic Code 5009.  
38 C.F.R. § 4.71a.  Initially, the Board finds that the 
veteran's disability is not more appropriately rated under 
any other diagnostic code.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

With the types of arthritis found in diagnostic codes 5004 
through 5009, the disability is rated as rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.

Rheumatoid (atrophic) arthritis as an active process is rated 
as follows: With constitutional manifestations associated 
with active joint involvement, totally incapacitating; 100 
percent.  Less than criteria for 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods; 60 
percent.  Symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; 40 percent.  One or two exacerbations a year in 
a well-established diagnosis warrants a 20 percent disability 
evaluation.

Chronic residuals are rated as follows: Residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Prior to March 1999

The May 1998 VA orthopedic examination revealed that the 
veteran had 0 to 130 degrees of movement as opposed to the 
norm of 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  His 
ankles had from 5 to 40 degrees of movement as opposed to the 
norm of 20 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  He 
could oppose his thumb and fingertips and his hands were only 
slightly swollen.  The report is negative for evidence of 
pain on motion during the examination.  Therefore, prior to 
February 2, 1999, there is no medical evidence of symptom 
combinations productive of definite impairment of health or 
incapacitating exacerbations occurring 3 or more times a year 
necessary for a higher evaluation.  Moreover, because any 
limitation of motion observed was not accompanied by such 
findings as swelling of the knees or ankles, muscle spasms, 
or painful motion, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 regarding chronic residuals are not for 
application.

March 1999 to Present

The veteran's personal hearing was held on February 9, 1999, 
at which time he testified that he experiences swelling in 
his fingers, knees and ankles.  He complained of constant 
pain with exacerbations.  During his VA orthopedic 
examination the following month his range of motion had 
decreased in each joint compared to the May 1998 results.  
Additionally the examiner documented the fact that the 
veteran had pain during his range of motion testing, and 
rather significant pain on motion of the right knee.  The 
examiner acknowledged that pain could further limit the 
veteran's range of motion on increased use or during flare-
ups.  

The Board finds that the veteran's current level of 
disability warrants a 40 percent evaluation.  However, the 
medical evidence does not demonstrate the weight loss and 
anemia or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods necessary to warrant an evaluation in excess of 40 
percent.  Since the veteran's February 9, 1999 testimony was 
corroborated during his examination the following month, the 
Board finds that the veteran's increased disability was 
manifest on that date.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b)(2), (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, the 
Board has considered the evidence of pain on motion as well 
as the examiner's opinion regarding increased use and flare-
ups and finds that an increased evaluation beyond 40 percent 
based on those factors is not warranted.

All doubt has been resolved in favor of the appellant.  38 
U.S.C.A. § 5107. 
Finally, the Board finds that the RO did not err in failing 
to refer this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1).  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The evidence of record fails to 
demonstrate that the veteran's polyarthritis/polyarthralgias 
alone so impacts employability that extra-schedular 
consideration would be warranted.  The Board notes here that 
testimony given by the veteran to the contrary simply has not 
been corroborated, and is not otherwise implicit in the 
clinical findings of record.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
polyarthritis/polyarthralgias prior to February 9, 1999 is 
denied. 

A 40 percent evaluation, but no more, is granted for 
polyarthritis/polyarthralgias from February 9, 1999, subject 
to the law and regulations governing the criteria for an 
award of monetary benefits.



		
	JOHN R. PAGANO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

